DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following FINAL Office Action is in response to applicant’s communication regarding application 16/601,614 filed on 06/23/2022

Status of Claims
	Claim(s) 1-20 is/are currently pending and are rejected as follows.

Response to Arguments – 103 Rejection
	Applicant’s arguments in regards to the previously applied 103 rejection are rendered moot in view of the newly amended prior art rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claim(s) 1-3, 6-10, 13-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamons (US 2016/00986787 Al) in view of Shuster (US 2014/0187213 Al) and further in view of Pinard (US 2016/0217431 A1)

Claim(s) 1, 8, and 15 –
	Lamons describes the following:
One or more computer processors, one or more computer-readable storage media, and program instructions stored on the one or more of the computer-readable storage media for execution by at least one or more processors capable of performing a method (Lamons: Paragraph 41, "among other things, is a non­transitory computer-readable medium for privately scheduling a meeting between two users at a mutually available time without the use of a human intermediary and without specifying a candidate time for such meeting protecting, the medium comprising: computer-readable instructions .. "; Paragraph 52, "the term "computer" generally refers to hardware which generally implements functionality provided by digital computing technology, particularly computing functionality associated with processors and microprocessors.")
Collecting data selected from a group comprising social event data, social graph data, and geo-spatial data ... (Lamons: Paragraph 65, "generally refers to a collection of data and/or interfaces to data modeling a particular real-world object or construct, such as a user, a venue, a pool, and so forth.")
Identifying one or more factors from the collected data, wherein the one or more factors comprise event participant characteristics of one or more participants of at least one calendar event of the one or more calendar events; and (Lamons: Paragraph 71, "software program or set of programs) on the server (119) uses various algorithms to determine a suggested or proposed time, date, and/or location for the meeting. This determination is described in more detail elsewhere herein, and generally is based on, among other things, one or more factors including but not limited to: user-defined preferences; learned, observed or derived preferences; user availability data; calendar data; past user behavior; pool or group membership; and, other factors as described herein.")
Scheduling the one or more calendar events based on applying one or more models to the identified one or more factors (Lamons: Paragraph 51, "The systems and methods generally comprise a decision engine (119) examining data in user models (303) to pick a date, time, and/or place to schedule a meeting between the users and store the meeting data in an event cloud ... ")
Lamon does not teach the collection of geo-spatial data, or adjustments of departure time, however, in analogous art of scheduling and organizing events, Shuster describes the following:
... wherein the collected geo-spatial data comprises traffic patterns near a current location of a user and global positioning system (GPS) data which identifies the current location of the user (Shuster: Paragraph 131, "For example, if a user has a meeting in downtown Los Angeles at 4:00 p.m., the system may determine that the user is at risk if the user is sitting at a computer located in Santa Monica at 3:00 p.m. (location may be determined with geo-ip, GPS, or other mechanisms). Similarly, if the user is in Santa Monica at 3:00 p.m. but is in motion (such as if a user's cellular device GPS indicates the user is heading eastbound on the I 0 freeway), the user may not receive a warning unless the user becomes at risk for being late (such as by exiting the freeway and heading toward the beach). In one aspect, the system may automatically (or according to a rule set) notify one or more participants (which may be limited to participants on the "same team" or meeting other criteria) that the user is likely to be late. The system may analyze cultural and/or situational needs to determine where notification is desirable.")
Adjusting a departure time of the at least one calendar event of the one or more calendar events based on the punctuality of the user, the casualness of the one or more participants, and the traffic patterns near the current location of the user (Shuster: Paragraph 113, "Based on these factors, the notification data may indicate to a participant that a user is early or late, and suggest changes in calendaring as a result. For example, app screen 702 describes a user Ted as being predicted to be late to a meeting. The notification also presents an option to a participant to alter their behavior, such as by leaving 10 minutes later. Various user interface buttons may be presented to the easier to act on this information. For example, activating button 704 may confirm to the calendaring system and/or other users that the participant is still planning on arriving on time despite Ted being late. Activating button 706, on the other hand, may indicate to the system that the participant is altering their schedule based on Ted's delay.")
Lamons in view of Shuster do not explicitly disclose a casualness, however, in analogous art of event organization and scheduling Pinard discloses the following:
Determining a casualness of the one or more participants based on at least job roles within the event participant characteristics (Pinard: Paragraph 58, “Within embodiments of the invention the removal of an individual from a shift, multiple shifts, event etc. may be stored and accumulated such that if the individual has a history of not appearing for all shifts on a day then that may be indicated to the user so that they can factor that into their decision of what action(s) to take. Similarly, where an individual has a history of checking in late to an event then this may be similarly flagged/presented to the user so that they may for example be presented next to “Marcus Tenney” with the information “Typically 15 minutes late checking in” so that the user may delay a decision to replace on the expectation that the individual will check in albeit slightly late. Alternatively, this factor may be integrated into shift allocation(s) such that the individual is scheduled to start ahead of the actual shift or within the allocation of individuals to shifts. For example, the individual may be typically late for an early morning shift but never late for a mid-morning or afternoon shift. Similarly, an individual's acceptance/refusal history of shifts may be integrated to the allocation of individuals as if the individual never accepts an evening shift then they should be removed from consideration of this time in future shift/event allocations.”) Examiner interprets the typical behavior of the individual described by Pinard to be equivalent to casualness as described by applicant’s specification.
determining a punctuality of the user based on information gathered from social media networks of the user by comparing a time that the user checks-in to various locations to times of scheduled events; (Pinard: Paragraph 58, “Within embodiments of the invention the removal of an individual from a shift, multiple shifts, event etc. may be stored and accumulated such that if the individual has a history of not appearing for all shifts on a day then that may be indicated to the user so that they can factor that into their decision of what action(s) to take. Similarly, where an individual has a history of checking in late to an event then this may be similarly flagged/presented to the user so that they may for example be presented next to “Marcus Tenney” with the information “Typically 15 minutes late checking in” so that the user may delay a decision to replace on the expectation that the individual will check in albeit slightly late. Alternatively, this factor may be integrated into shift allocation(s) such that the individual is scheduled to start ahead of the actual shift or within the allocation of individuals to shifts. For example, the individual may be typically late for an early morning shift but never late for a mid-morning or afternoon shift. Similarly, an individual's acceptance/refusal history of shifts may be integrated to the allocation of individuals as if the individual never accepts an evening shift then they should be removed from consideration of this time in future shift/event allocations.”)
Lamons teaches a method for the planning of an event based on a plurality of information. Shuster teaches a method for the coordination of scheduling events and communication. Pinard discloses a method of ensuring proper attendance for an event based on roles and historical behavior. At the time of applicant's filed invention, one of ordinary skill in the art would have deemed it obvious to combine the methods of Lamons in view of Shuster, as taught by Shuster (Shuster: Paragraph 50, "he present disclosure describes improvements to existing systems, such as improved methods of using the information collected by these systems, combining and comparing it with external context information ( either from the environment, or recorded in a variety of public or private data sources) and outputting, in a variety of user interfaces, information to enable the user to act appropriately in an environment and to maximize usefulness of electronic meeting requests or other messages."). It would have also been obvious to one or ordinary skill in the art to combine the methods of Lamons in view of Shuster with the teachings of Pinard to improve communications as taught by Pinard (Pinard: Paragraph 8, “t is an object of the present invention to address limitations within the prior art relating to the field of voice and data communications, and in particular to methods and systems for managing volunteers, employees and other individuals associated with a task, shift, or other activity within a planned event.”)

Claim(s) 2, 9, and 16 -
	Lamons in view of Shuster and Pinard teach the limitations of claims 1, 8, and 15
	Lamons further discloses the following:
Wherein the one or more models correlate the one or more factors with the scheduling of a calendar event (Lamons: Paragraph 71, "software program or set of programs) on the server (119) uses various algorithms to determine a suggested or proposed time, date, and/or location for the meeting. This determination is described in more detail elsewhere herein, and generally is based on, among other things, one or more factors including but not limited to: user-defined preferences; learned, observed or derived preferences; user availability data; calendar data; past user behavior; pool or group membership; and, other factors as described herein.")

Claim(s) 3, 10, and 17 –
	Lamons in view of Shuster and Pinard teach the limitations of claims 1, 8, and 15
	Lamons further discloses the following:
Adjusting the model based on the received feedback (Lamons: Paragraph 65, "By way of example and not limitation, a "user model" comprises a "user profile" (generally user-supplied data such as name, address, phone number) as well as user behavioral data derived over time ... ")
Lamons in view of Shuster do not explicitly disclose the following, however, Pinard teaches the limitation below:
Receiving feedback indicative of whether the user was on time to the one or more calendar events; (Pinard: Paragraph 47, “The web pages 117 can also be used to display real time information to any specific user of the system with the appropriate privileges, as known in the art. Each user of the system has a specific role at a specific time and has a device 105 (e.g. smartphone, tablet computer or PED with web access). Each device 105 has an event application (EVAP) 109 running as an embodiment of a EMSAP according to an embodiment of the invention. Data can be sent from the event management server 100 to the device 105 via the network 107 and to the EVAP 109. The EVAP 109 may also store its own data with a PED data store 116.”; Paragraph 54, “Each participant 156 may also have one or more statuses associated, such as reported, in shift, out of shift (break), checked in, checked out, etc. The event participant 156 also points to a user 112, 113 in the database 103.”; Paragraph 55, “Accordingly, within the screen presented to the user (supervisor/manager) a first indicator 210 presents an overall status of individuals checked in to the current shifts whilst second indicator 220 presents a count of scheduling problems. Within an embodiment of the invention an individual may be automatically “checked in” when they are within a geo-fence associated with their role/shift/event whereas in other embodiments other automatic, semi-automatic or manual methods of verifying presence of a user may be employed as known within the art.”)


	Lamons teaches a method for the planning of an event based on a plurality of information. Shuster teaches a method for the coordination of scheduling events and communication. Pinard discloses a method of ensuring proper attendance for an event based on roles and historical behavior. At the time of applicant's filed invention, one of ordinary skill in the art would have deemed it obvious to combine the methods of Lamons in view of Shuster, as taught by Shuster (Shuster: Paragraph 50, "he present disclosure describes improvements to existing systems, such as improved methods of using the information collected by these systems, combining and comparing it with external context information ( either from the environment, or recorded in a variety of public or private data sources) and outputting, in a variety of user interfaces, information to enable the user to act appropriately in an environment and to maximize usefulness of electronic meeting requests or other messages."). It would have also been obvious to one or ordinary skill in the art to combine the methods of Lamons in view of Shuster with the teachings of Pinard to improve communications as taught by Pinard (Pinard: Paragraph 8, “t is an object of the present invention to address limitations within the prior art relating to the field of voice and data communications, and in particular to methods and systems for managing volunteers, employees and other individuals associated with a task, shift, or other activity within a planned event.”)

Claim(s) 6, 13, and 20 –
	Lamons in view of Shuster and Pinard teach the limitations of claims 1, 8, and 15
	Lamons further discloses the following:
Wherein the geo-spatial data includes data selected from a group comprising weather patterns, traffic patterns, natural disasters, emergency situations, and gatherings of crowds (Lamons: Paragraph 7, "travel times to and from locations can change dramatically from day to day depending upon changing circumstances that cannot be definitively known in advance, such as traffic and weather. ... "; Paragraph 82, "may be delayed due to unforeseen factors, such as a labor strike, inclement weather, or delay in material or machinery availability.")


Claim(s) 7 and 14 –
	Lamons in view of Shuster teach the limitations of claims 1 and 8
	Lamons further discloses the following:
Wherein the one or more factors selected from a group comprising double-booked events, anticipated events, event participant characteristics, and nearby occurrences. (Lamons: Paragraph 8, "Calendar provide electronic interfaces into calendaring and appointment data and can provide features such as reminders and overlap warnings when a user attempts to double-book himself. .. "; Paragraph 17, "event planners generally consider the type and nature of the event and anticipated invitees and try to schedule around other events that would likely be of interest to those invitees and could produce a conflict. They may also use year­over-year comparisons to gain a modest degree of intelligence on probability of attendance, but this is mere guesswork based on the past ... "; Paragraph 18,  "coarse proxy for the individuals' preferences or availabilities and is prone to error, which can result in serious scheduling conflicts simply because the event planners overlooked competing events.")

Claim(s) 4-5, 11-12, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamons (US 2016/0098687 Al) in view of Shuster (US 2014/0187213 Al), Pinard (US 2016/0217431 A1) and Krystek (US 2019/0340579 Al).



Claim(s) 4, 11, and 18 –
	Lamons in view of Shuster and Pinard teach the limitations of claims 1, 8, and 15
	Lamons in view of Shuster and Pinard does not explicitly disclose the comprised social event data, however, Krystek discloses the following:
Wherein social event data includes data selected from a group comprising name, username, home locations, job roles, responsibilities, employers, site locations, extracurricular activities, exercise plans, and hobbies (Krystek: Paragraph 73, "The database 430 may track, identify, and associate all communication threads, messages, transcripts, and the like of all data generated during all stages of the development or "life cycle" of the events, schedules, tasks, ADL, decisions, alternatives, criteria, subjects, topics, ideas, relationships, responsibilities, concepts, user profiles, user behavior, schedules of each of a group of members, events/sub-events, dependencies of events/sub-events, decision elements, alternatives to a decision, alternative options/choices/events, decision criteria, concepts, suggestions, underlying common activities, and/or features ... "; Paragraph 80, "event scheduling system 410 (which may form a cognitive group cluster) may learn and recognize the unexpected event (e.g., the unscheduled meeting) based on one or more parameters, factors, geolocation ... ")

Lamons teaches a method for the planning of an event based on a plurality of information. Shuster teaches a method for the coordination of scheduling events and communication. Pinard discloses a method of ensuring proper attendance for an event based on roles and historical behavior. Krystek teaches a method of using intelligent systems of learned relationships and responsibilities to schedule events. At the time of applicant's filed invention one of ordinary skill in the art would have found it obvious to combine the methods of Lamons with the teachings of Krystek, as taught by Krystek (Krystek: Paragraph 90, " ... the cognitive scheduling system may provide one or more statistics with the ranked suggestions regarding how often certain types of events ( e.g., dinners) have been occurring to help make better choices ... ")

Claim(s) 5, 12, and 19 –
	Lamons in view of Shuster and Pinard teach the limitations of claims 1, 8, and 15
	Lamons in view of Shuster and Pinard does not explicitly disclose the comprised social event data, however, Krystek discloses the following:
Wherein the social graph data includes data selected from a group comprising relationship to the user, timeliness, casualness, and reliability (Krystek: Paragraph 80, "The scheduling component 426 may provide and send a notification to one or more members with a most probable rigidity factor (e.g., rigidity factor above a selected threshold (greater than 85%) such as, for example, a rigidity factor of 90%, which is greater than the selected threshold of 85%) to pick up the kids from school (e.g., the father and/or a grandparent). The dynamic, cognitive cross mapping stored in the database 430 may enable the cognitive event scheduling system 410, increasing the efficiency and complexity of one or more members and/or UEs 440 in handling daily routines and unscheduled events ... ")

Lamons teaches a method for the planning of an event based on a plurality of information. Shuster teaches a method for the coordination of scheduling events and communication. Pinard discloses a method of ensuring proper attendance for an event based on roles and historical behavior. Krystek teaches a method of using intelligent systems of learned relationships and responsibilities to schedule events. At the time of applicant's filed invention one of ordinary skill in the art would have found it obvious to combine the methods of Lamons with the teachings of Krystek, as taught by Krystek (Krystek: Paragraph 90, " ... the cognitive scheduling system may provide one or more statistics with the ranked suggestions regarding how often certain types of events ( e.g., dinners) have been occurring to help make better choices ... ")

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip N Warner whose telephone number is (571)270-7407. The examiner can normally be reached Monday-Friday 7am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Philip N Warner/Examiner, Art Unit 3624                                                                                                                                                                                                        

/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624